DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “workpiece-set-recognition unit”, “workpiece positioning unit”, “processing-point-information generation unit” and “workpiece-processing control unit” in claim 1. Additional limitations are: “processing-target-portion-information generation unit” in claim 2, “pressing mechanism” in claims 6, 8, 9 and 10 and “workpiece-processing unit” in claim 7.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima et al. (JP 2016137529, hereinafter ‘Nakajima’).
Regarding claim 1, Nakajima discloses a processing apparatus comprising an articulated robot 10a having an arm distal-end portion to which a processing tool 13 and a shape measurement unit 14, that is a sensor, are attached. A processor (computer or the like as described in Paragraph [0027]) is provided that includes a workpiece-set-position recognition unit that moves the arm distal-end portion to a specified position measurement point to measure a shape of a workpiece 7 in a workpiece set state in which the workpiece is positioned by a workpiece positioning unit 3 and thereby recognizes a set position of the workpiece (i.e. step S4 as described).
A processing-point-information generation unit, based on the set position of the workpiece recognized by the workpiece-set-position recognition unit and processing-target-portion information (i.e. information gathered at step S2) indicating a position of a target portion of the workpiece for specified processing, generates processing-point information (i.e. step S5) including a processing point which is a movement point of the arm distal-end portion to perform the specified processing on the workpiece using the processing tool in the workpiece set state.
A workpiece-processing control unit then moves the arm distal-end portion to the processing point based on the processing-point information to perform the specified processing on the workpiece using the processing tool.
Regarding claim 2, Nakajima discloses the specified processing being a partial processing for processing a part of the workpiece (i.e. cutting only the projection 74 of the workpiece) and the processor comprising a processing-target-portion-information generation unit that measures the shape of the workpiece using the shape measurement unit to recognize a position of a portion to be processed (Paragraph [0034]).
Regarding claim 3, Nakajima discloses the shape measurement unit measuring a distance between the shape measurement unit and a measurement target at a plurality of distance measurement points within a measurement area in a specified direction (i.e. across the entire surface of the workpiece and at points P1-P6 illustrated in Fig. 4). The processing-target-portion-information generation unit calculates group data of length measurement values at a plurality of positions on the workpiece (P1-P6) in the specified direction from distance measurement values at the plurality of distance measurement points measured on the workpiece by the shape measurement unit and calculates a plurality of length measurement values on the workpiece in the specified direction within the measurement area and recognizes the position of the portion to be processed of the workpiece based on change in the plurality of length measurement values.
Regarding claim 4, Nakajima discloses the processing-point-information generation unit extracting an end point of the portion to be processed based on a change in the plurality of length measurements to recognize the position of the portion to be processed of the workpiece (Paragraphs [0045-0047]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (JP 2016137529) in view of Tanaka et al. (EP 2226172, hereinafter ‘Tanaka’).
Regarding claims 6, 8 and 9, Nakajima does not disclose the workpiece being a resin molded member or the processing tool being a cutting tool as claimed.
Tanaka discloses a similar apparatus wherein the apparatus is used to machine a resin molded member (Abstract) with a processing tool that is a cutting tool having a cutting edge portion 10A configured to be positioned at a root portion of a burr of the resin molded member (see Fig. 8) and a profiling portion 10A2 not having a cutting edge and configured to be positioned at a profiled surface portion of the resin molded member.
The cutting tool is attached to the arm distal-end portion of the apparatus via a pressing mechanism (controller) that presses the profiling portion against the profiled surface portion of the resin molded member at a specified pressure (Paragraph [0021]).
It would have been obvious to one having ordinary skill in the art at the time of filing to utilize the cutting tool of Tanaka along with a resin molded member in the apparatus of Nakajima if desired, depending on the desired workpiece and operation being performed.
Regarding claim 7, Nakajima discloses the processing-target-portion-information generation unit, when measuring the shape of the workpiece, recognizing a tilt of the profiled surface portion relative to a specified reference surface (i.e. mapping and recognizing the overall shape of the workpiece) and the processor comprising a workpiece-processing control unit controlling the orientation of the cutting tool as a result of the tilt/shape of the workpiece at a time of performing the cutting process.
Allowable Subject Matter
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722